UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-6554



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


SHANE MACK LOWRY,

                                                 Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Chief
District Judge. (1:02-cr-00003; 1:04-cv-00463)


Submitted:   October 5, 2007                 Decided:   November 8, 2007


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Remanded by unpublished per curiam opinion.


Shane Mack Lowry, Appellant Pro Se. Michael Lee Keller, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, John Lanier
File, OFFICE OF THE UNITED STATES ATTORNEY, Beckley, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Shane Mack Lowry seeks to appeal the district court’s

order   of   May   1,   2006,   accepting    the   recommendation    of   the

magistrate judge and denying relief on his 18 U.S.C. § 3582 (2000)

motion. Following the district court’s order, Lowry filed a motion

for a certificate of appealability on June 6, 2006.            Ten months

later, the district court construed Lowry’s motion as a notice of

appeal.   Lowry failed to file his motion within the ten-day period

in Federal Rule of Appellate Procedure 4(b)(1)(A).          However, with

or without a motion, upon a showing of excusable neglect or good

cause, the district court may grant an extension of up to thirty

days to file a notice of appeal.            Fed. R. App. 4(b)(4); United

States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).           Lowry filed

his   motion   within    the    thirty-day   excusable   neglect    period.

Accordingly, we remand the case to the district court for the court

to determine whether Lowry has shown excusable neglect or good

cause warranting an extension of the ten-day appeal period.               The

record, as supplemented, will then be returned to this court for

further consideration.



                                                                    REMANDED




                                    - 2 -